Citation Nr: 1648148	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-11 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to September 1960.  He died in September 2008 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2015, the Board granted Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 and also remanded the remaining issue on appeal for additional development. The requested notice having been provided, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A video conference hearing was held in December 2014 before the undersigned, and the hearing transcript is of record.  No additional evidence was provided by the appellant.

The Board has reviewed the electronic claims file maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran died in September 2008.  The immediate cause of death listed on his death certificate was status post cardiac arrest, due to ischemic cardiomyopathy, due to arrhythmias, due to chronic obstructive airway disease.

2. At the time of his death, service connection was in effect for spinal stenosis, rated as 60 percent disabling; left inguinal hernia, rated as noncompensable; and appendectomy scar, also rated as noncompensable.

3. The Veteran's status post cardiac arrest, or noted contributory causes of ischemic cardiomyopathy, due to arrhythmias and chronic obstructive airway disease, were not present within one year after discharge from service, and is not shown to be causally or etiologically related to the Veteran's active service or service-connected disabilities.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5109 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the claimant's behalf, and the evidence she is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d at 1334.

In a cause of death claim (to include service connection for the cause of the Veteran's death), VA must also provide notice of the conditions, if any, for which a Veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

VCAA notice letters were sent to the appellant in September 2008, July 2009, and October 2009.  Those letters explained what evidence must show in order for the VA to provide DIC benefits under 38 U.S.C.A. § 1151.  However, the Board previously noted in its October 2015 remand that these three VCAA letters did not appear to inform the appellant of the Veteran's service-connected disabilities at the time of his death; this deficiency of the appropriate notice due in cases such as this should be rectified on remand.  

VA issued another VCAA letter in December 2015.  This letter advised the appellant of the Veteran's service-connected disabilities at the time of his death, in accordance with the instructions of the October 2015 Board remand.  Although this notice was delivered after the initial adjudication of the claim, the AOJ subsequently readjudicated the issue based on all the evidence in the January 2016 Supplemental Statement of the Case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by re-adjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the appellant was not precluded from participating effectively in the processing of her claim and the late notice did not affect the fairness of the decision. 

As such, VA has met its duty to notify.  This completed the notice required as to what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the appellant must provide, and how disability rating and effective date are determined.  It further informed the appellant of the additional information necessary in DIC claims, to include service-connected cause of death claims, in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

In a DIC case, to include service connection for cause of death, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  All identified or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  VA also obtained medical opinions in October 2011 and June 2015. The opinions were adequate because the reviewing physicians reviewed the claims file and provided a sufficient supporting rationale for the opinions.  Based on the foregoing, the Board finds the medical opinions to be thorough, complete, and a sufficient basis upon which to reach a decision on the appellant's claim for service connection for the cause of the Veteran's death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and obtained adequate medical opinions, its duty to assist in this case is satisfied.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143. 

II. Service Connection for Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the Veteran's death. 38 C.F.R. § 3.312(a).  To establish service connection for the cause of a Veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The claim of entitlement to service connection for cause of death was not rendered moot by the allowance of benefits under 38 U.S.C.A. § 1151, as the appellant could possibly receive additional benefits that were not otherwise be available.  See Mintz v. Brown, 6 Vet. App. 277 (1994).

Here, the immediate cause of the Veteran's death listed on his death certificate was status post cardiac arrest, due to ischemic cardiomyopathy, due to arrhythmias, due to chronic obstructive airway disease, also known as chronic obstructive pulmonary disease.  The appellant contends in her formal appeal (VA Form 9) that the Veteran's death was caused by the fault of the VA medical center in Houston, where he had been admitted twice in August 2008 for complications of renal failure to include alternating hypokalemia and hyperkalemia, on top of his previously diagnosed cardiovascular and renal issues.  The appellant posited that the Veteran was sent home prematurely and against the family's wishes, with unclear instructions on how to monitor the Veteran's critical health issues of that time.  

The appellant is competent to describe observable symptomatology and the sequences of certain events, but she is not competent to medically associate the Veteran's death with his VA hospital treatment or other observed symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  Such medical associations must be made by persons with medical expertise, and as such, cannot be ascertained through lay observation alone.  The appellant has not been shown to possess the requisite medical training or credentials needed to link the Veteran's cause of death with his cardiovascular and kidney issues and subsequent VA or private treatment.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

In the previous October 2015 decision in this case, the Board examined all the evidence and found that the care of the Veteran prior to his death had been substandard, and because of that finding, awarded the appellant DIC compensation under 38 U.S.C.A. § 1151.  However, this appeal is specifically for service connection for the cause of the Veteran's death.  At the time of his death, service connection was in effect for spinal stenosis, rated as 60 percent disabling; left inguinal hernia, rated as noncompensable; and appendectomy scar, also rated as noncompensable.

The Board acknowledges that the appellant believes that the Veteran's complex medical issues and parts of his VA treatment, specifically the complications of his cardiovascular system and renal failure to include alternating hypokalemia and hyperkalemia which were treated with potassium chloride, contributed to and were a direct cause of his death.  However, the Board finds that the question at issue, specifically whether those service-connected disabilities are a principal cause of death, is inherently medical in nature, and requires specific medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Severe renal failure and cardiovascular or pulmonary disease are not disabilities for which their causes may be observable through the lay senses.  Therefore, the appellant's beliefs as to causation warrant no probative value. 

Service treatment records of the Veteran's active military service from July 1956 through his separation in September 1960 indicate no evidence of any injury or event that originated or was aggravated while in service that could be etiologically related to his cause of death.  The Veteran received treatment for appendicitis and a left inguinal hernia in November 1959, per his service treatment records.  He also received medical treatment for a mild lumbar strain in April 1960.  The Veteran's separation physical exam in September 1960 shows no further problems with those in-service medical issues, or any new medical issues.  Within one year of separation from active service, the Veteran received treatment for lower back pain in a civilian hospital, in November 1960, as attested to by sworn lay statements from family members.  Those medical records were sought by the VA but were deemed to have been destroyed in 1980.  There were no further medical issues identified for the Veteran during his active service or within one year of departing active service.  None of these identified medical issues are etiologically related to the Veteran's principal or contributory causes of death as identified by the death certificate or the medical examiners' opinions.

In November 1976 and again in December 1977 and October 1978, the Veteran was treated for low back pain.  Examination of the back at the time resulted in a diagnosis of mild lumbosacral strain.  The Veteran made a claim for service connection of the low back pain but was denied in a rating decision in December 1993.  The Veteran perfected an appeal but was denied service connection for residuals of his lower back injury in a Board decision of May 1997.  The Veteran did not appeal the Board's decision within necessary time limits and thus, that decision became final.  No other claims or medical issues were identified by the Veteran during that rating and appeal process.

In an opinion in June 1993, a private medical examiner noted the Veteran had been diagnosed with unstable angina and subsequently underwent angioplasty, in September 1990.  This angioplasty was repeated on two more occasions and the Veteran was reported to continue to suffer angina attacks, which increased in severity and frequency over time.  During the Veteran's active service or in the one-year period following that service, no cardiovascular, pulmonary, or other related issues were identified by any medical authority or by the Veteran himself.

There were two separate medical opinions in the claims file, provided as part of the appellant's earlier DIC claim.  In the October 2011 VA medical opinion, the VA examiner stated that the Veteran died of hyperkalemia effect on his severely pathological heart.  The VA examiner indicated that he reviewed the Veteran's file and opined the VA hospital was not at fault for hastening the Veteran's death due to the fact that the hyperkalemia was due to the severe failure of the kidneys which could no longer regulate the potassium level.  The examiner indicated that the difficulty in managing his potassium level was unable to be accomplished because of the complete deterioration of the kidney which in turn could no longer eliminate the excessive potassium in his body and at a later date, the Veteran was offered hemodialysis which would have removed the excess potassium in the blood.  According to the VA examiner, the Veteran refused hemodialysis.  

In May 2015the Board sought an independent medical expert opinion to resolve whether the Veteran's death was caused by hospital care, medical or surgical treatment, or examination, and whether the proximate cause of the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination or whether the Veteran's death was a result of an event not reasonably foreseeable.  According to a June 2015 opinion, Dr. J.D.S. summarized that the Veteran had a complex medical history including low back pain, coronary artery disease, aortic valve disease, tobacco use, paroxysmal atrial fibrillation, hypertension, and hypercholesterolemia.  He noted that the Veteran was admitted for congestive heart failure on three separate occasions in August 2008.  He summarized that the Veteran's care of his cardiovascular disease was substandard according to the treatment guidelines for atherosclerotic disease, congestive heart failure, and arrhythmia, and this was the proximate cause of the Veteran's death.  As the June 2015 opinion is well supported by medical literature, based on accurate facts, and contains a thorough and well-reasoned rationale for all opinions expressed, the Board finds that the opinion is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

While the Veteran had a medical history of congestive heart failure, chronic obstructive pulmonary disease, coronary artery disease, renal disease, and hypertension, all of which were related to the Veteran's cause of death, those medical conditions had no origin in the Veteran's active service, per his service treatment records and medical treatment within one year of his separation from service.  Records from the civilian hospital where the Veteran expired indicate the cause of death was congestive heart failure with ischemic cardiomyopathy with low ejection fraction, status post cardiac arrest and respiratory arrest most likely due to ventricular tachycardia and ventricular fibrillation.  Contributing causes included hypokalemia, low magnesium levels, and a low ejection fraction, but again, none of these medical issues were identified during the Veteran's active service or the one-year period following that service.

Treatment records associated with the claims file do not demonstrate that the Veteran's service-connected disabilities, specifically his service-connected spinal stenosis, appendectomy scar, and left inguinal hernia, in any way caused or contributed to the Veteran's cardiac arrest, ischemic cardiomyopathy, arrhythmias, or chronic airway disease.  Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities caused or contributed to his cardiac arrest. The appellant's statements have never alleged a medical link between the Veteran's service-connected disabilities and the principal or contributory causes of death.  The weight of the evidence does not demonstrate a link.  As such, service connection for the cause of the Veteran's death is denied.

As to whether service connection may be warranted on a direct or presumptive basis or based on continuity of symptomatology for the cardiac arrest, ischemic cardiomyopathy, arrhythmias, chronic obstructive airway disease, renal function or any of the previously identified contributing causes, the Board finds that it is not. It has not been argued, and the medical evidence does not show, that any of these conditions manifested to any degree or were diagnosed during the Veteran's active duty service. Further, it is uncontroverted that the noted primary and contributory causes of death were not present until many years after service.  Indeed, the medical evidence shows the Veteran's cardiovascular problems did not manifest until 1990 at the earliest, thirty years after his active service.  As there is no evidence of in-service injury or manifestation within the first post service year, service connection for these disabilities is not warranted in this case. 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Accordingly, for the above reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death. As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


